Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Penn West Energy Trust enters into an Arrangement Agreement to acquire Endev Energy Inc. CALGARY, May 21 /CNW/ - (TSX-PWT.UN; NYSE-PWE) Penn West Energy Trust ("Penn West") and (TSX-ENE) Endev Energy Inc. ("Endev") jointly announce that they have entered into an Arrangement Agreement whereby Penn West will acquire all of the outstanding shares of Endev. The acquisition will be accomplished through a Plan of Arrangement (the "Arrangement") wherein each Endev share will be exchanged for 0.041 of a Penn West trust unit. Including the assumption of Endev's debt, the total acquisition cost is expected to be approximately $170 million. Based on closing prices on May 20, 2008 this exchange ratio equates to a price of $1.41 per Endev share and represents an 18.5 percent premium to today's closing market price. The Arrangement will provide Endev shareholders enhanced liquidity and ownership in a large, oil-weighted energy trust with stable distributions, strong growth prospects and the ability to accelerate the exploitation of Endev's prospect inventory. It is expected that approximately 3.9 million Penn West trust units will be issued to effect the Arrangement.
